Citation Nr: 0500865	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1965 to October 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that denied a rating in 
excess of 30 percent for PTSD.  A Notice of Disagreement was 
received in February 2003, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in April 2003, wherein the veteran requested a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
Supplemental SOC (SSOC) was issued in July 2003, reflecting 
the RO's continued denial of a rating in excess of 30 
percent.

By letters of August 2003, the RO notified the veteran and 
his representative that, if the veteran wanted a RO hearing 
before a DRO, he had to make his request on an enclosed form, 
and that if he did not respond to the RO by late September, 
it would assume that he did not want such hearing.  The 
veteran did not respond to that letter.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, although the record contains 
an October 2002 letter from the RO addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence that sufficiently addresses, with 
respect to the claim on appeal, the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response (of which he was not previously 
notified).  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  The RO should specifically request the 
veteran's authorization to obtain all records of his 
treatment and evaluation for PTSD from October 2002 to the 
present time at the Logan Vet Center Outstation, P.O. Box 
352, Henlawson, West Virginia 25624. 

Appellate review also discloses that specific additional 
development of the claim is warranted.  

A review of the record discloses that the veteran receives 
Social Security Administration (SSA) disability benefits.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi,   3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

The evidence also indicates continuing treatment of the 
veteran for PTSD at the VA Medical Center (VAMC) in 
Huntington, West Virginia.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding mental health outpatient treatment records for 
PTSD from the Huntington VAMC from April 2002 to the present 
time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

After associating with the claims file all outstanding 
pertinent records (to ensure that the record is complete and 
that the examiner has the veteran's fully-documented medical 
history), the RO should arrange for the veteran to undergo a 
new VA psychiatric examination.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in denial of his claim for 
increase.  See 38 C.F.R. § 3.655(b) (2004) (emphasis added).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of such examination sent to him by the 
pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the 
Huntington VAMC copies of all records of 
mental health treatment for and/or 
evaluation of the veteran's PTSD, from 
April 2002 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matter on appeal that are not 
currently of record.  The RO should 
specifically request the veteran's 
authorization to obtain all records of 
treatment for and/or evaluation if his 
PTSD from October 2002 to the present 
time at the Logan Vet Center Outstation, 
P.O. Box 352, Henlawson, West Virginia 
25624. 
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA examination by 
a psychiatrist.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examiner should specifically render 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  
  
9.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
38 C.F.R. § 3.655, as appropriate, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 




No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


